DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because the first sentence contains informalities. It discloses “an image carrier unit includes an image carrier that makes a rotation and has a photosensitive layer on an outer surface, the photosensitive layer containing a binding resin and at least one type of charge transporting material and covering the surface, and a cleaning blade that has a contact part contacting the surface of the image carrier and removes residue on the surface of the image carrier accompanying the rotation of the image carrier” when it should disclose “an image carrier unit that includes an image carrier that makes a rotation and has a photosensitive layer on an outer surface, a photosensitive layer containing a binder resin and at least one type of charge transporting material covering its surface, and a cleaning blade that contacts the surface of the image carrier that removes residue on the surface of the image carrier while accompanying the rotation of the image carrier”. To improve the clarity of the disclosure, it is suggested to use either one of the terms, “binder resin” or “binding resin”, but not both. Correction is required.  See MPEP § 608.01(b).


Drawings
The drawings are objected to because of informalities present in Table 1 of Fig. 16. Regarding Fig. 16, the cell labeled “Charge Transporting Agent 2, Weight [%]” C2 should be labeled as “Charge Transporting Agent 2, Weight [%]” D2. Furthermore, variable “B” in Fig. 16 and Fig. 17 is labeled as the weight % of the binder resin, but the specification labels variable “B” as an “added ratio of the binder resin” which is defined in [0130A] of the instant specification by the equation B = P / (Q + P), where P is the weight amount of [the] charge transporting agent and Q is the weight amount of [the] binder resin. Therefore, the equation used to calculate the added ratio (B) of the binder resin as described in the specification actually represents the weight % of the charge transporting agent with respect to the total weight of the charge transport agent and the binder resin and NOT the weight % of the binder resin with respect to the same total weight of the combination. 
Furthermore, it is unclear in the specification as to what the difference is between examples 1A-1G (Table 1) and 2A-2G (Table 2). The specification mentions the types of compounds that could be used as the binder resin and the charge transporting agent, however, there is no disclosure of any of the specific binder resins or charge transport agents used in the experimental procedure or listed in the tables of the drawings. Based on Fig. 16 and Fig. 17, examples 1A and 2A, 1B and 2B, 1C and 2C, etc. have the same values for variables A, B, C1, D1, C2, and D2 and the molecular weights for the appropriate variables of both sets are in terms of peak molecular weight, rather than one embodiment being in terms of weight-average molecular weight and the other being in terms of peak molecular weight as discussed in the written description. Therefore, it is . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification



35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are:
Paragraph [0001] discloses that “an image forming apparatus that form an image” when it should disclose “an image forming apparatus that forms an image”.
Paragraph [0002] discloses that “a development roller develop the electrostatic latent image and form a toner image as a developer image on the photosensitive drum surface” when it should disclose “a development roller develops the electrostatic latent image and forms a toner image as a developer image on the photosensitive drum surface”.
Paragraph [0002] discloses that “a transfer roller transfer the toner image to a medium, and a fuser fuse it” when it should disclose “a transfer roller transfers the toner image to a medium, and a fuser fuses it”.
Paragraph [0131] discloses that “C1 means the peak molecular weight of 1st charge transporting agent, C2 means the peak molecular weight of 2nd charge transporting agent, Cn means the peal molecular weight of Nth charge transporting agent” when it should disclose that “C1 means the peak molecular weight of the 1st charge transporting agent, C2 means the peak molecular weight of the 2nd charge transporting agent, Cn means the peak molecular weight of the Nth charge transporting agent”.
Paragraph [0131] discloses that “”D” means added ratio thereof, and D1 means the added ration of 1st charge transporting agent, C2 means the added ratio of 2nd charge transporting agent” when it should disclose “”D” means the added ratio ratio of the 1st charge transporting agent, D2 means the added ratio of the 2nd charge transporting agent”.








The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections




Claims 1-2, 4-5, 8, 11-13, and 15-16 are objected to because of the following informalities:  
Claim 1 reads “…the second product is obtained from a weight-average molecular weight (C) of the charge transporting material multiplied by an added ratio (D) of the charge transporting material…” when it should read “…the second product is obtained from a weight-average molecular weight (C) of the charge transporting material multiplied by an added ratio (D) of at least one type of charge transporting material …”
Claim 2 reads “…wherein N is integer two or more…” when it should read “…wherein N is an integer of two or more…”
Claim 4 reads “…the added ratio of the charge transporting material is obtained…” when it should read “…the added ratio (D) of the charge transporting material is obtained …”
Claim 4 reads “…is obtained from a weight of the charge transporting material dividing with the weight of the photosensitive layer…” when it should read “…is obtained divided by the weight of the photosensitive layer…”
Claim 5 reads “…respectively obtained from weights of the charge transporting materials dividing with the weight of the photosensitive layer…” when it should read “…respectively obtained from the weights of the charge transporting materials divided by the weight of the photosensitive layer…”
Claim 8 reads “… with a linear pressure, the liner pressure is 15 [gf/cm] or higher…” when it should read “…with a linear pressure, and the linear pressure is 15 [gf/cm] or higher…”
Claim 11 reads “…the weight-average molecular weights that are analyzed by a gel permeation chromatography (or GPC) instrument…” when it should read “…the weight-average molecular weights that are analyzed by a gel permeation chromatography (GPC) instrument…”
Claim 12 reads “…the weight-average molecular weights that are analyzed by a gel permeation chromatography (or GPC) instrument…” when it should read “…the weight-average molecular weights that are analyzed by a gel permeation chromatography (GPC) instrument…”
Claim 13 reads “…the second product is obtained from a peak molecular weight (C) of the charge transporting material multiplied by an area ratio (D) of the charge transporting material…” when it should read “…the second product is obtained from a peak molecular weight (C) of the charge transporting material multiplied by an area ratio (D) of at least one type of
Claim 13 reads “…the charge transporting material are measured by gel permeation chromatography measurement on the charge transportation layer…” when it should read “…the charge transporting material are measured by gel permeation chromatography 
Claim 15 reads “…wherein N is integer two or more…” when it should read “…wherein N is an integer of two or more…”
Claim 16 reads “…the image carrier is provided with a photosensitive layer containing the binding resin and the one type of charge transporting material…” when it should read “…the image carrier is provided with a photosensitive layer containing the binding resin and the at least one type of charge transporting material…”
Claim 16 reads “…where the photosensitive layer is dissolved in tetrahydrofuran (or THF).” when it should read “… where the photosensitive layer is dissolved in tetrahydrofuran (THF).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Regarding Claim 1, the Applicant recites the added ratio (B) of the binder resin, but does not provide a definition for this term. A definition of the added ratio (B) of the binder resin is later disclosed in dependent Claim 3, however, since no definition was provided in the independent Claim 1, it is unclear if the definition provided in dependent Claim 3 is the only definition of the added ratio (B) of the binder resin. Therefore, it is recommended that the definition of the added ratio (B) of the binder resin provided in Claim 3 is included in Claim 1.
Similarly as explained above, the Applicant recites the added ratio (D) of the charge transporting material, but does not provide a definition for this term. A definition of the added ratio (D) of the charge transporting material is later disclosed in dependent Claim 4, however, since no definition was provided in the independent Claim 1, it is unclear if the definition provided in dependent Claim 4 is the only definition of the added ratio (D) of the charge transporting material. Claim 5 also discloses the possibility of multiple added ratios of charge transporting materials, whereas Claim 1 only recites the use of one (“an”) added ratio (D) of the charge transporting material. Therefore, it is 
Additionally, the weight basis of the added ratio (B) of the binder resin is with respect to the weight of the binder resin and the charge transporting material, whereas the weight basis of the added ratio (D) of the charge transporting material is with respect to the weight of the photosensitive layer. It is unclear as to why each added ratio is determined from a different weight basis. 
Furthermore, the photosensitive layer is vaguely defined. It is unclear if the photosensitive layer of the instant invention relates solely to a charge transporting layer or if it includes other layers commonly found in an electrophotographic photosensitive member, such as a charge generating layer or undercoat layer.
Regarding Claim 2, said claim is rejected because it is dependent on Claim 1. Additionally, Claim 2 includes a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation. 
In the present instance, Claim 2 recites the broad recitation “the photosensitive layer further contains one or more types of charge transporting materials”, and the claim also recites “the photosensitive layer contains N types of charge transporting materials each of which is different from others, wherein N is [an] integer [of] two or more
Regarding Claims 3-12, said claims are rejected because they are either directly dependent on Claim 1, or they depend on another dependent claim that is directly dependent on Claim 1. Additionally, Claims 11 and 12 are indefinite for teaching the use of weight-average molecular weight and peak molecular weight for the charge transporting material. The Applicant has nowhere taught that the charge transport material is polymeric and therefore neither of these molecular weight calculations would be appropriate. 
Regarding Claim 13, the Applicant recites the area ratio (B) of the charge transportation layer, but does not provide a definition for this term. A definition of the area ratio (B) of the charge transportation layer is later disclosed in dependent Claim 14, however, since no definition was provided in the independent Claim 13, it is unclear if the definition provided in dependent Claim 14 is the only definition of the area ratio (B) of the charge transportation layer. Therefore, it is recommended that the definition of the area ratio (B) of the charge transportation layer provided in Claim 14 is included in Claim 13.
Similarly as explained above, the Applicant recites the area ratio (D) of the charge transportation layer, but does not provide a definition for this term. A definition of the area ratio (D) of the charge transportation layer is later disclosed in dependent Claim 14, however, since no definition was provided in the independent Claim 13, it is unclear if the definition provided in dependent Claim 14 is the only definition of the area ratio (D) of the charge transportation layer. Therefore, it is recommended that the definition of the area ratio (D) of the charge transportation layer provided in Claim 14 is included in Claim 13.
Regarding Claims 14-17, said claims are rejected because they are either directly dependent on Claim 13, or they depend on another dependent claim that is directly dependent on Claim 13. Additionally, Claim 15 includes a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation. 
In the present instance, Claim 15 recites the broad recitation “the charge transportation layer further contains one or more types of charge transporting materials”, and the claim also recites “the charge transportation layer contains N types of charge transporting materials each of which is different from others, wherein N is [an] integer [of] two or more”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 18, said claim is rejected because it is dependent on Claim 1.

Claim Rejections - 35 USC § 102















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2015/0086914 A1).

Regarding Claim 1, Yu teaches an electrophotographic imaging member (Abstract), or image carrier unit, which comprises a flexible imaging member belt that is cycled around small diameter rollers in a machine belt support module ([0039]). The imaging member belt serves as a support substrate for a photoconductive material ([0042]). Yu further teaches a charge transport layer that is prepared by combining bisphenol A polycarbonate as a binder resin (molecular weight: 120,000) with N,N'-diphenyl-N,N'-bis(3-methylphenyl)-[1,1'-biphenyl]-4,4'-diamine (molecular weight: 516.7) as a charge transport compound ([0120]). These materials were combined in a weight ratio of 1:1, or 50 weight percent of each ([0120]). A photosensitive ratio of a first product to a second product as defined by Formula (1) of the instant specification (see [0131] of the instant spec, (A x B) / (C1 x D1 + C2 x D2), where B = P / (Q + P) = 0.50 / (0.50 + 0.50) = 0.50) was calculated to be (120,000 x 0.50) / (516.7 x 0.50) = 232.24. This photosensitive ratio calculated using the binder resin and charge transport compound as taught by Yu falls within the claimed range between 183.0 and 233.9. The molecular weights used to calculate the photosensitive ratio for the binder resin and the 
Regarding Claim 2, Yu teaches the claimed invention as outlined above according to Claim 1. Yu further teaches that one or more types of charge transporting compounds may be used ([0063]) such that the charge transport layer contains N types of charge transporting materials, where N may be an integer of two or more. The calculation of the second product used to determine the photosensitive ratio as above is a sum of the products of the weight-average molecular weight of the charge transport compound and the weight % of the charge transport compound. Furthermore, the additional charge transporting materials taught by Yu have similar molecular weights to the charge transporting materials taught in the example in [0120] and therefore the second product would be expected to fall within the range when multiple charge transporting compounds were employed.
Regarding Claim 3, Yu teaches the claimed invention as outlined above according to Claim 2. The added ratio of the binder resin (B) was calculated as shown above by dividing the weight amount of the charge transporting material with the combination of the weight amount of binder resin and the weight amount of the charge transporting material, B = P / (Q + P) = 0.50 / (0.50 + 0.50) = 0.50. 
Regarding Claim 4, Yu teaches the claimed invention as outlined above according to Claim 3. Yu further teaches that the charge transport layer comprises an average of about 30 to 70 weight % of the charge transport compound ([0076]). Therefore, the added ratio of the charge transporting material was obtained from the 
Regarding Claim 5, Yu teaches the claimed invention as outlined above according to Claim 2. Yu further teaches that the charge transport layer comprises an average of about 70 to 30 weight % of the binder resin ([0076]). Therefore, the added ratio of the binder resin was obtained from the weight of the binder resin divided by the weight of the photosensitive layer. Similarly as explained above, the added ratio of the charge transporting materials were obtained from the weights of the charge transporting materials divided by the weight of the photosensitive layer. 
Regarding Claim 7, Yu teaches the claimed invention as outlined above according to Claim 1. The weight-average molecular weight of the binder resin is 120,000, which falls within the claimed range of 99,792 to 145,834.
Regarding Claim 18, Yu teaches the claimed invention as outlined above according to Claim 1. Yu further teaches that the electrophotographic imaging member is included in an image forming apparatus for forming an image on a recording medium ([0019]).
Claim Rejections - 35 USC § 103



















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0086914 A1), in view of Gondoh et al. (US 2014/0356042 A1).
Regarding Claim 6, Yu teaches the claimed invention as outlined above according to Claim 1. However, Yu does not mention Martens hardness values and therefore fails to meet the limitation that the Martens hardness of the image carrier is 136 MPa to 153 MPa. 
Gondoh teaches an image forming apparatus that includes an image carrier, a charging mechanism, an electrostatic latent image forming mechanism, a transfer mechanism, and a cleaning mechanism including a cleaning blade to clean a transfer residue toner adhering to the surface of the image carrier by contacting the surface of the image carrier. The cleaning blade includes a strip shaped elastic blade and a surface layer formed on an opposing surface of the of the strip shaped elastic blade opposite to the surface of the image carrier (Abstract). Gondoh further teaches that in the cleaning blade, Martens hardness is employed as an index of hardness of a surface layer. The Martens hardness of the surface layer on the cleaning blade of the image carrier unit is from 50 N/mm2 to 500 N/mm2 ([0050]). When the Martens hardness is smaller than 50 N/mm2, curling of a leading-edge ridge line portion occurs. When the Martens hardness is larger than 500 N/mm2, cracks in the surface layer may be generated due to the friction force between the photoreceptor and the surface layer ([0050]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have employed a Martens .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0086914 A1), in view of Itami et al. (US 2001/0006755 A1).
Regarding Claim 8-10, Yu in view of Itami teaches the claimed invention as outlined above according to Claim 1. Yu does not mention specific values for the linear pressure of the cleaning blade, the contact angle between the cleaning blade and the contact part of the image carrier, or the linear speed of the image carrier, and therefore fails to meet the limitations of Claims 8-10 that the linear pressure of the of the cleaning blade is from 15 [gf/cm] to 30 [gf/cm], the contact angle between the cleaning blade and the contact part of the image carrier is from 10 to 15 degrees, and the linear speed of the image carrier is from 234 [mm/s] to 0 [mm/s]. 
Itami teaches an electrophotographic photoreceptor and an electrophotographic image forming apparatus (Abstract). The photoreceptor is present on a cylindrical electrically conductive support that comprises a sublayer, a charge generating layer, a charge transport layer, and a surface layer ([0015]). The electrophotographic photoreceptor is rotated more than 300,000 times to carry out the image forming process ([0018]). A cleaning blade is employed during the cleaning process of the image forming process where it is brought into contact with the photoreceptor under a linear pressure of 5 to 50 g/cm ([0020]). In one particular example, Itami teaches that the contact angle between the cleaning blade and the contact part of electrophotographic image forming apparatus is 10 degrees ([0056]). In that same particular example, the electrophotographic image forming apparatus operates at a linear speed of 210 mm/s ([0056]). In another example, Itami teaches that when the cleaning blade is in contact with the cleaning section of the electrophotographic 
Therefore, It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the cleaning unit taught by Itami in the image forming apparatus of Yu and to have utilized the linear pressure of the cleaning blade, the contact angle of the cleaning blade and the linear speed of the photoreceptor in order to improve the cleaning performance and moderate impact resilience in order to prevent bounding or curling. See MPEP § 2143 (A).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0086914 A1).
Regarding Claims 11-17, Yu teaches the claimed invention as outlined above according to Claim 1. The terms “photosensitive ratio” and “charge transporting ratio” are disclosed by the Applicant as being synonymous (see [0131] of the instant spec). Additionally, the terms “added weight ratio” and “area ratio” are disclosed by the 
	However, a person of ordinary skill in the art would have recognized that peak molecular weights and weight-average molecular weights are sufficiently similar and therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date to have substituted weight-average molecular weight measurements of the binding resin and the charge transporting material with peak molecular weight measurements into the calculations required of Formula 1 while expecting the charge transporting ratio to still fall within the range of 183.0 to 233.9, absent any evidence to the contrary. See MPEP § 2143 (B).

Conclusion


























































Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/22/2021